concurring opinion
Lenroot, Judge,
specially concurring: I concur in the opinion written by Judge Bland except the portion thereof relating to the case of United States v. Alex. Murphy & Co., 16 Ct. Cust. Appls. 461, T. D. 43210.
I can not agree that the language quoted from the opinion in said case expresses a proper rule in a case arising upon protest. Applied to the case at bar, I do not think that, because the appraisement made by the local appraiser is void, “the matter might be regarded as now pending before the local appraiser.” As I view it the local appraiser would have no jurisdiction to appraise the merchandise here involved until the liquidation of the entry by the collector had been set aside or vacated. I do not think that while the case is pending before us, or so long as it is pending in the Customs Court, the local appraiser may proceed to make an appraisement of the merchandise here involved. The collector, under the law, could not reliquidate the entry otherwise than pursuant to a judgment of the United States *387Customs Court, and it is my view that until a judgment of such court becomes final, setting aside the liquidation protested, neither the collector nor the appraiser may take any steps looking toward a reliquidation.
Furthermore, I do not think that in a protest case either this court or the Customs Court has any jurisdiction to direct a new appraisement, as the quotation from the opinion in United States v. Alex. Murphy & Co., supra, would seem to indicate.